Citation Nr: 0715701	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO.  05-12 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran had active service from May 1970 to May 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in April 2004 
by the Department of Veterans' Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri. 


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to him who 
was responsible for submitting such evidence, and developed 
all available evidence necessary for an equitable disposition 
of the claims. 

2.  Bilateral hearing loss was not present in service, 
manifested within one year of the veteran's discharge from 
service, or shown to be causally or etiologically related to 
any disease, injury, or incident in service.
 
3. Tinnitus was not present in service and is not shown to be 
causally or etiologically related to any disease, injury, or 
incident in service.


CONCLUSIONS OF LAW

1. Bilateral hearing loss was not incurred in or aggravated 
by the veteran's active duty military service, nor may it be 
presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2. Tinnitus was not incurred in or aggravated by the 
veteran's active duty military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005)), eliminated the concept of a well-
grounded claim and redefined VA's obligations with respect to 
its duties to notify and assist a claimant.  In August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006)).

The Court of Appeals for Veterans Claims' (Court) decision in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claims for VA benefits.  In this case, the veteran was 
provided with a VCAA notification letter in March 2004, prior 
to the initial unfavorable AOJ decision issued in April 2004.  

Under Pelegrini, for a VCAA notice to be consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the notice must: 
(1) inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence that the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claims.  Pelegrini, 18 Vet. App. at 120-121. 

In reviewing the veteran's claims of entitlement to service 
connection, the Board observes that the VCAA notice issued in 
March 2004 informed the veteran of the type of evidence 
necessary to establish service connection; how VA would 
assist him in developing his claims; and his and VA's 
obligations in providing such evidence for consideration.  
Although the veteran may not have been specifically informed 
of the "fourth element," i.e., to provide any evidence in 
his possession that pertains to the claims, the Board finds 
that he was otherwise fully notified of the need to give to 
VA any evidence pertaining to his claims.  The March 2004 
letter advised him to notify VA of any additional information 
or evidence that he believed would support his claims, and if 
he had additional records he could send them to VA, thus 
effectively notifying him to send any additional relevant 
information.  For these reasons, to decide the appeal would 
not be prejudicial to the veteran. 

Also pertinent to VA notice requirements is the Court's 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), decided on March 3, 2006, 
during the pendency of this appeal.  Dingess/Hartman held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must notify the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.

In the present case, neither the March 2004 letter nor any 
subsequent communication from the RO to the veteran advised 
him of the evidence necessary to establish entitlement to an 
increased rating or to establish an effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided to the veteran on these two elements, the Board 
finds no prejudice to him in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes herein that the 
preponderance of the evidence is against the veteran's 
service connection claims, any questions as to the 
appropriate disability ratings or effective dates to be 
assigned are rendered moot.  
All that VCAA requires is that the duty to notify is 
satisfied and that the claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As indicated above, all 
content requirements of a VCAA notice have been fully 
satisfied in this case.  Therefore, the Board finds that 
delaying appellate review by providing additional VCAA 
letters to the veteran would be of no benefit. 

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims and providing him 
with a VA examination.  38 U.S.C.A. § 5103 (A); 38 C.F.R. § 
3.159(c)(4)(i).  The veteran's service medical and personnel 
records, VA medical records, private medical records, and a 
March 2004 VA examination report were reviewed by both the RO 
and the Board in connection with adjudication of his claims.  
In his March 2004 notice of disagreement, the veteran 
indicated that he sought medical treatment for his hearing 
prior to 1992, but did not provide identifying information 
for those records.  In addition, the VA examiner noted that 
the veteran indicated seeking medical assistance in 1974, as 
well as in 1991, but again the veteran offered no further 
details regarding the identities of these providers or the 
location of any resultant medical records.  Therefore, the 
veteran has not adequately identified any additional, 
relevant records that VA needs to obtain for an equitable 
disposition of his claims.  

Additionally, the veteran was afforded a VA examination in 
March 2004 in order to adjudicate his service connection 
claims.  Based on these facts, the Board concludes that the 
medical evidence of record is sufficient to adjudicate the 
veteran's claims without further development.  Thus, the 
Board finds that additional efforts to assist or notify the 
veteran in accordance with VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements of the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duty to 
inform and assist the veteran at every stage in this case.  
Therefore, he will not be prejudiced by the Board proceeding 
to the merits of the claims.   

II. Analysis

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a).  
Connecting the disability to service may be accomplished 
through statutory presumption or through affirmative evidence 
that shows inception or aggravation during service or that 
otherwise indicates a direct relationship between service and 
the current disability.  38 C.F.R. §§ 3.303(a), (d).    

The statutory presumptions and VA regulations implementing 
them are intended to allow service connection for certain 
diseases when the evidence might otherwise not indicate 
service connection is warranted.  See 38 C.F.R. § 3.303(d).  
Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, including organic diseases of the nervous 
system, to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred or aggravated in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  In an October 4, 1995 opinion, VA's Under Secretary 
for Health determined that it was appropriate to consider 
high frequency sensorineural hearing loss an organic disease 
of the nervous system and therefore a presumptive disability.  

However, presumptive periods are not intended to limit 
service connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303(d).  
Direct service connection may be granted for disease or 
disability diagnosed in service; or, if diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  Id.    

A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.   38 U.S.C.A. § 1112; 38 
C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 
506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology. 

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
VA shall accept as sufficient proof of service connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).  

However, competent evidence of a current disability and of a 
link between the current disability and service is still 
required despite the evidentiary effect of 38 U.S.C.A. § 
1154(b).  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 507-13 (1995).  
The statute "does not create a statutory presumption that a 
combat veteran's alleged disease or injury is service-
connected," but only "considerably lightens[s] the burden 
of a veteran who seeks benefits for an allegedly service-
connected disease or injury and who alleges that the disease 
or injury was incurred in, or aggravated by, combat 
service." Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 
1996).

The Board notes that the veteran's service records indicate 
that he was awarded the Combat Action Ribbon, which denotes 
combat experience.  Therefore, the veteran is entitled to the 
application of 38 U.S.C.A. § 1154(b).  However, as noted 
above, the statute is intended to lighten the burden on the 
veteran who alleges an injury or disease during service that 
is otherwise not supported by the veteran's service records.  
In this case, the veteran has not claimed that either his 
bilateral hearing loss or tinnitus was not documented in his 
service medical records due to circumstances, conditions, or 
hardships coincident with this combat incident.  Nor is there 
any indication that his service records are incomplete as a 
result of his combat duty.  Further, as indicated herein, VA 
does not dispute the veteran's claim that he had in-service 
noise exposure.  Therefore, further consideration of the 
veteran's claims under 38 U.S.C.A. § 1154(b) is not 
necessary.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that service connection may be granted for 
a hearing loss where the veteran can establish a nexus 
between his current hearing loss and a disability or injury 
he suffered while he was in military service.  Godfrey v. 
Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also 
held that VA regulations do not preclude service connection 
for a hearing loss that first met VA's definition of 
disability after service.  Hensley v. Brown, 5 Vet. App. 155, 
159 (1993).

The veteran contends that his current bilateral hearing loss 
and tinnitus are a result of noise exposure in service and 
that he started experiencing hearing difficulty while still 
in service.  In his May 2004 notice of disagreement, he 
indicated that he had his wisdom teeth pulled in 1971 as 
treatment for his hearing difficulties.  In addition, the 
veteran stated that since his time in service he has always 
used ear plugs and ear muffs to protect the hearing he has 
left.  As such, he claims that service connection is 
warranted for his bilateral hearing loss and tinnitus.

The Board observes that the veteran has reported acoustic 
trauma in the military while serving on the U.S.S. Parsons as 
a gunner's mate on a 5-inch mount.  Although the veteran's 
service medical records do not contain any documentation as 
to noise exposure, the veteran is competent to describe the 
nature and extent of his in-service noise exposure and such 
is consistent with his military occupational specialty as a 
gunner's mate, as noted in his service records.  See 38 
C.F.R. § 3.159(a)(2); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).   

The veteran's service medical records are negative for 
complaints, treatment, or diagnosis pertinent to hearing 
difficulty.  As noted by the March 2004 VA examiner, in July 
1970 the veteran was treated with an antibiotic for eight 
weeks for a complaint that may have involved the right ear as 
part of some type of upper respiratory problem.  The 
veteran's service dental records reflect that three teeth 
were removed in November 1971; however, such dental records 
are negative for complaints of hearing loss or tinnitus.  
Additionally, the March 2004 VA examiner observed that the 
veteran's May 1970 enlistment examination and May 1974 
separation examination indicated hearing within normal limits 
in both ears.  

Post-service records demonstrate diagnoses of bilateral 
hearing loss and tinnitus.  Specifically, VA treatment 
records dated in September 2003 and June 2004 show diagnoses 
of hearing loss, and a November 2003 VA treatment record 
indicates the veteran reported tinnitus.  Also, a March 2004 
record from St. John's Clinic shows hearing loss and tinnitus 
were noted as part of a review of systems.  At the March 2004 
VA audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10 
10
20
25
25
LEFT
15
10
20
40
65

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and of 92 in the left ear.  The 
veteran was diagnosed with moderate to moderately severe 
sensorineural hearing loss in the 6000 to 8000 Hertz range in 
the right ear and mild to moderately severe sensorineural 
hearing loss in the 3000 to 8000 Hertz range in the left ear 
at this examination.  Therefore, the Board finds that the 
contemporary medical evidence demonstrates a current 
bilateral hearing loss as defined by 38 C.F.R. § 3.385.  
Also, tinnitus is readily observable by laypersons and does 
not require medical expertise to establish its existence.  
See Charles v. Principi, 16 Vet. App. 370 (2002).  Therefore, 
the veteran is competent to describe his tinnitus 
symptomatology and such subjective complaints have been 
documented by the medical evidence of record, to include the 
March 2004 VA examination.  As a result, the Board finds that 
the veteran has a current diagnosis of tinnitus.  

The Board has considered all relevant evidence of record 
regarding the veteran's claims for service connection for 
bilateral hearing loss and tinnitus.  The Board first 
considered whether service connection is warranted for 
bilateral hearing loss on a presumptive basis.  However, the 
record fails to show that the veteran manifested hearing loss 
to a degree of 10 percent within one year following his 
service discharge in May 1974.  As such, presumptive service 
connection is not warranted for bilateral hearing loss.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

The Board next considered whether service connection is 
warranted for bilateral hearing loss or tinnitus on a direct 
basis.  However, while the veteran has a current diagnosis of 
hearing loss and tinnitus and is competent to describe his 
in-service noise exposure, the record shows no complaint or 
diagnosis of either disability during active service or for 
many years thereafter.  The first complaint of hearing loss 
by the veteran was documented in September 2003 and the first 
complaint of tinnitus was noted in November 2003.  Moreover, 
the first documented post-service hearing test and clinical 
diagnosis of hearing loss for VA purposes is the March 2004 
VA examination.  The lapse in time between service and the 
first complaints and diagnoses weighs against the veteran's 
claims.  The Board may, and will, consider in its assessment 
of a service connection the passage of a lengthy period of 
time wherein the veteran has not complained of the malady at 
issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (en banc). 

Additionally, at the March 2004 VA examination, the VA 
examiner noted not only the veteran's in-service assignments 
to missile duty and as a gunner's mate, but also his 
significant history of post-service noise exposure from 
hunting weapons, motorcycles, power tools, and farm and 
garden equipment.  The examiner also reported that military 
records do not confirm dental care for complaints of hearing 
loss or tinnitus, and there is no documentation of the 
veteran seeking treatment for either disability until decades 
after leaving service.  Further, the examiner indicated that 
the enlistment and separation examinations showed hearing 
sensitivity within normal limits, and that no available 
records establish a nexus between military service and 
hearing loss or tinnitus.  As a result, the VA examiner 
determined that it is less likely as not that the complaints 
of tinnitus and hearing loss are a consequence of acoustic 
trauma while in service.  

Therefore, no competent medical professional has attributed 
the onset of the veteran's bilateral hearing loss or tinnitus 
to his service.  The veteran's claims that his hearing loss 
and tinnitus were present during, and are the result of, his 
military service are supported solely by his own statements.  
As such, the evidence of a nexus or link between service and 
the veteran's bilateral hearing loss and tinnitus is limited 
to his own statements.  This is not competent evidence since 
laypersons, such as the veteran, are not qualified to render 
an opinion concerning medical causation.  See Espiritu, 
supra.  Specifically, where the determinative issue is one of 
medical causation or diagnosis, only those with specialized 
medical knowledge, training, or experience are competent to 
provide evidence on the issue.  See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994); Espiritu, supra.  In the absence of any 
competent evidence connecting the disabilities to the 
veteran's time in service, the Board concludes that service 
connection for bilateral hearing loss and tinnitus is not 
warranted.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in 
the present case, the preponderance of the evidence is 
against the veteran's claims of entitlement to service 
connection for bilateral hearing loss and tinnitus.  
Therefore, his claims must be denied.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.  



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


